     Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 1 of 17 PageID 669




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 MARYANN SEVENSKI,

         Plaintiff,

 v.                                             Case No.: 2:20-cv-10-MRM

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.
                                           /

                                OPINION AND ORDER

         Plaintiff Maryann Sevenski filed a Complaint on January 7, 2020. (Doc. 1).

 Plaintiff seeks judicial review of the final decision of the Commissioner of the Social

 Security Administration (“SSA”) denying her claim for supplemental security

 income. The Commissioner filed the transcript of the administrative proceedings

 (hereinafter referred to as “Tr.” followed by the appropriate page number), and the

 parties filed a joint memorandum detailing their respective positions. (Doc. 28). For

 the reasons set forth herein, the decision of the Commissioner is REVERSED AND

 REMANDED pursuant to § 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

I.       Social Security Act Eligibility

         The law defines disability as the inability to do any substantial gainful activity

 by reason of any medically determinable physical or mental impairment that can be

 expected to result in death or that has lasted or can be expected to last for a

 continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),
      Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 2 of 17 PageID 670




  1382c(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The impairment must be severe,

  making the claimant unable to do her previous work or any other substantial gainful

  activity that exists in the national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3); 20

  C.F.R. §§ 404.1505 - 404.1511, 416.905 - 416.911. Plaintiff bears the burden of

  persuasion through step four, while the burden shifts to the Commissioner at step

  five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

II.       Procedural History

          Plaintiff protectively filed a claim for supplemental security benefits on

  February 9, 2017. (Tr. at 18). 1 Plaintiff alleged a disability onset date of March 20,

  2015. (Id.). Plaintiff’s claim was denied at the initial level on May 11, 2017, and

  upon reconsideration on July 26, 2017. (Id. at 18, 113, 127). Plaintiff requested an

  administrative hearing, which was held on June 25, 2018, before Administrative Law

  Judge (“ALJ”) William G. Reamon. (Id. at 73-112). The ALJ issued an unfavorable

  decision on November 26, 2018. (Id. at 15-34). On November 14, 2019, the Appeals

  Council denied Plaintiff’s request for review. (Id. at 1-4). Plaintiff then filed her

  Complaint with this Court on January 7, 2020, (Doc. 1), and the parties consented to

  proceed before a United States Magistrate Judge for all purposes, (Docs. 17, 20).

  The matter is, therefore, ripe.



  1
    The SSA revised the rules regarding the evaluation of medical evidence and
  symptoms for claims filed on or after March 27, 2017. See Revisions to Rules
  Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (Jan. 18,
  2017). The new regulations, however, do not apply in Plaintiff’s case because
  Plaintiff filed her claim before March 27, 2017.


                                               2
       Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 3 of 17 PageID 671




III.         Summary of the Administrative Law Judge’s Decision

             An ALJ must follow a five-step sequential evaluation process to determine if a

   claimant has proven that she is disabled. Packer v. Comm’r of Soc. Sec., 542 F. App’x

   890, 891 (11th Cir. 2013) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)).

   An ALJ must determine whether the claimant: (1) is performing substantial gainful

   activity; (2) has a severe impairment; (3) has a severe impairment that meets or

   equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix

   1; (4) can perform her past relevant work; and (5) can perform other work of the sort

   found in the national economy. Phillips v. Barnhart, 357 F.3d 1232, 1237-40 (11th

   Cir. 2004). The claimant has the burden of proof through step four and then the

   burden shifts to the Commissioner at step five. Hines-Sharp v. Comm’r of Soc. Sec., 511

   F. App’x 913, 915 n.2 (11th Cir. 2013).

             At step one, the ALJ found that Plaintiff “has not engaged in substantial

   gainful activity since February 9, 2017, the application date (20 [C.F.R. §] 416.971 et

   seq.).” (Tr. at 20). At step two, the ALJ found that Plaintiff has the following severe

   impairments: “ischemic heart disease; chronic obstructive pulmonary disease; and

   obesity (20 [C.F.R. §] 416.920(c)).” (Id.). At step three, the ALJ determined that

   Plaintiff “does not have an impairment or combination of impairments that meets or

   medically equals the severity of one of the listed impairments in 20 [C.F.R.] Part

   404, Subpart P, Appendix 1 (20 [C.F.R. §§] 416.920(d), 416.925 and 416.926).” (Id.

   at 25).




                                                3
 Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 4 of 17 PageID 672




         At step four, the ALJ found that Plaintiff has the residual functional capacity

(“RFC”):

               [T]o perform light work as defined in 20 [C.F.R. §]
               416.967(b). The claimant can only frequently, as opposed
               to constantly, balance, stoop, kneel, crouch, and crawl; only
               occasionally climb ramps and stairs; and never climb
               ladders, ropes, or scaffolds. Furthermore, the claimant
               must avoid concentrated exposure to extreme temperatures
               and extreme humidity. The claimant must also avoid even
               moderate exposure to fumes, odors, dusts, gases, poor
               ventilation, and workplace hazards such as dangerous
               moving machinery and unprotected heights.

(Id. at 26). The ALJ also determined that Plaintiff “has no past relevant work (20

[C.F.R. §] 416.965).” (Id. at 32).

         At step five, considering Plaintiff’s age, education, work experience, and RFC,

the ALJ determined that “there are jobs that exist in significant numbers in the

national economy that the claimant can perform. (20 [C.F.R. §§] 416.969 and

416.969a).” (Id.). Specifically, the ALJ, relying on Vocational Expert (“VE”)

testimony, found that Plaintiff could perform the following jobs that exist in

significant numbers in the national economy: Production Assembler (DOT#

706.687-010); Small Product Assembler (DOT# 739.687-030); and Electronics

Worker (DOT# 726.687-010). (Id. at 33). For these reasons, the ALJ held that

Plaintiff “has not been under a disability, as defined in the Social Security Act, since

February 9, 2017, the date the application was filed (20 [C.F.R. §] 416.920(g)).”

(Id.).




                                             4
       Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 5 of 17 PageID 673




IV.         Standard of Review

            The scope of this Court’s review is limited to determining whether the ALJ

  applied the correct legal standard, McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir.

  1988), and whether the findings are supported by substantial evidence, Richardson v.

  Perales, 402 U.S. 389, 390 (1971). The Commissioner’s findings of fact are

      conclusive if supported by substantial evidence. 42 U.S.C. § 405(g). Substantial

      evidence is more than a scintilla—i.e., the evidence must do more than merely create

      a suspicion of the existence of a fact, and must include such relevant evidence as a

      reasonable person would accept as adequate to support the conclusion. Foote v.

      Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835,

  838 (11th Cir. 1982); Richardson, 402 U.S. at 401).

            Where the Commissioner’s decision is supported by substantial evidence, the

      district court will affirm, even if the reviewer would have reached a contrary result as

      finder of fact, and even if the reviewer finds that “the evidence preponderates

      against” the Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3

      (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The district

      court must view the evidence as a whole, taking into account evidence favorable as

      well as unfavorable to the decision. Foote, 67 F.3d at 1560; accord Lowery v. Sullivan,

      979 F.2d 835, 837 (11th Cir. 1992) (a court must scrutinize the entire record to

      determine reasonableness of factual findings).




                                                 5
      Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 6 of 17 PageID 674




V.         Analysis

           On appeal, Plaintiff raises one issue. As stated by the parties, the issue is:

                  Whether the Appeals Council committed error in its
                  consideration of new evidence submitted to it by Plaintiff
                  and by not reviewing the ALJ’s decision[.]

  (Doc. 28 at 34). The Court addresses the issue below.

           More particularly, Plaintiff contends that the Appeals Council erred by: (1)

     finding that the new evidence did not relate to the relevant time period; (2) failing to

     evaluate or consider portions of the new evidence; and (3) finding that there was not

     a reasonable possibility that the evidence would have changed the outcome of the

     ALJ’s decision. (Id.).

           In support, Plaintiff first argues that the evidence presented to the Appeals

     Council was “new.” (Id. at 35). Additionally, Plaintiff contends that the evidence

     was “submitted during the administrative process.” (Id. at 36 (citations omitted)).

     Plaintiff also argues that the evidence is not “cumulative” because the record before

     the ALJ was inadequate. (Id. at 36-37 (citations omitted)). Comparing the facts of

     this case to Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986), Plaintiff maintains

     that “the new evidence submitted to the Appeals Council here was clearly not

     cumulative.” (Id. (citating Tr. at 21, 50, 65-66, 60-70, 521, 525)).

           Additionally, Plaintiff asserts that the new evidence relates to the relevant

     period. (Id.). While Plaintiff notes that the Appeals Council refused to consider the

     November 28, 2018 evidence, finding it did not relate to the relevant period, Plaintiff




                                                 6
 Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 7 of 17 PageID 675




maintains that the Appeals Council misidentified the date of the evidence. (Id. at 38-

39 (citing Tr. at 2)). Specifically, Plaintiff highlights the Appeals Council’s notation

that the evidence was dated November 28, 2018. (Id. at 39 (citing Tr. at 2)). Plaintiff

asserts, however, that the records contain MRI results dated November 21, 2018,

and, therefore, contain records predating the ALJ’s decision. (Id. (citing Tr. at 65-

66)). Thus, Plaintiff contends that the ALJ’s decision not to consider the November

28, 2018 evidence was based on an incorrect assertion and remand is, therefore,

warranted. (Id. (citation omitted)).

      Moreover, Plaintiff maintains that even if the Appeals Council correctly

identified the portion of the new evidence dated November 28, 2018, “the Appeals

Council rejected it without legal support.” (Id. at 39-40). In support, Plaintiff

contends that because the evidence is dated only two days after the ALJ’s decision

and the Appeals Council articulated no other reason for rejecting the evidence, “th[e]

Court should find the Appeals Council’s reasoning unsupported as a matter of law.”

(Id. at 40 (citations omitted)). Additionally, Plaintiff maintains that the evidence

dated November 28, 2018, relates to the pain Plaintiff experienced during the

relevant period. (Id. at 40-41 (citing Tr. at 61)). Plaintiff notes that the evidence

“does not contemplate or suggest that Plaintiff sustained a new injury” during the

two days following the ALJ’s decision. (Id. at 41 n.17 (citations omitted)). Thus,

Plaintiff contends that the evidence relates to the relevant period and, therefore,

“contravenes the Appeals Council’s finding.” (Id. at 41).




                                            7
 Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 8 of 17 PageID 676




      Furthermore, Plaintiff contends that “[t]he new evidence was material”

because a reasonable probability exists that the evidence would have changed the

outcome of the ALJ’s decision. (See id. at 41-43 (emphasis omitted)). In support,

Plaintiff notes that the ALJ’s statements on the record at the hearing “made clear

that a reasonable possibility existed that the type of new evidence submitted to the

Appeals Council here (e.g., diagnostic imaging) would be the exact type of evidence

that he considered imperative to enable him to render an accurate decision in

Plaintiff’s case.” (Id. at 43). Plaintiff highlights that the ALJ noted that he was

“aware of” the slip and fall accident and instructed counsel to look into diagnostic

imaging. (Id. (citing Tr. at 77-78)). Plaintiff notes that she stated that she was

scheduled to undergo an MRI in August 2018, and that the ALJ stated that he

wanted to review the results when determining Plaintiff’s case. (Id. at 43-44 (citing

Tr. at 91, 93, 110)). Similarly, Plaintiff argues that the ALJ’s written decision

“convey[s] that there is a reasonabl[e] possibility” that the new evidence would have

changed the ALJ’s decision. (Id. at 45). Specifically, Plaintiff contends that the ALJ

relied, in part, on the lack of diagnostic imaging to determine that Plaintiff was not

disabled. (See id. at 45-46). In sum, Plaintiff argues that the ALJ’s statements at the

hearing and in the decision show that the new evidence is material. (Id. at 46).

      Finally, Plaintiff provides several examples of how the new evidence could

have changed the administrative result. (See id. at 46-55). First, Plaintiff essentially

contends the evidence could have changed the ALJ’s finding that Plaintiff’s back and

leg pain are not severe because the finding was based, in part, on Plaintiff’s failure to


                                            8
 Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 9 of 17 PageID 677




obtain imaging studies. (See id. at 46-47). Plaintiff maintains that the ALJ’s finding

that the leg and back pain was not severe also led to additional unsupported findings

throughout the decision. (Id. at 47-48 (citations omitted)). Second, Plaintiff

essentially argues that the new evidence would likely change the ALJ’s analysis of

Plaintiff’s subjective symptoms of pain in the leg and back. (See id. at 48-54). Third,

Plaintiff essentially asserts that the new evidence could affect the ALJ’s evaluation of

whether Plaintiff met a listing, the medical evidence, and Plaintiff’s RFC. (See id. at

54-55). Thus, Plaintiff maintains that the Appeals Council’s “finding that the new

evidence ‘does not show a reasonable probability that it would change the outcome

of the decision’ is unsupported” and, therefore, remand is warranted. (Id. at 55).

       In response, as to the records dated November 28, 2019, Defendant argues

that “the Appeals Council properly declined to consider additional records it found

chronologically irrelevant, and declined to review based on additional records that

did not undermine the substantial evidence supporting the ALJ’s decision.” (Id. at

55-56). In support, Defendant argues that the Appeals Council properly found the

records were not chronologically relevant because while the diagnostic imaging was

taken on November 21, 2018, the records discussing the results were dated

November 28, 2018. (Id. at 57). Additionally, Defendant contends that the records

are also not material. (Id.).

       As to the records considered by the Appeals Council, Defendant maintains

that “[t]he Appeals Council reasonably concluded those additional treatment

methods did not provide a basis for changing the ALJ’s decision” because the


                                           9
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 10 of 17 PageID 678




records were cumulative of treatment notes considered by the ALJ and “do not

contain objective medical information indicating Plaintiff had any greater work-

related limitations.” (Id. at 57-58 (citation omitted)). Thus, Defendant argues that

the Appeals Council properly denied Plaintiff’s Request for Review. (Id. at 58).

      Generally, the administrative process permits a claimant to present new

evidence at each stage of the administrative process. Ashley v. Comm’r, Soc. Sec.

Admin., 707 F. App’x. 939, 943 (11th Cir. 2017); Ingram v. Comm’r of Soc. Sec., 496

F.3d 1253, 1261 (11th Cir. 2007); 20 C.F.R. § 404.900(b). Evidence submitted for

the first time to the Appeals Council is determined under a Sentence Four analysis.

Ingram, 496 F.3d at 1253. “The Appeals Council must consider new, material, and

chronologically relevant evidence and must review the case if ‘the administrative law

judge’s action, findings, or conclusion is contrary to the weight of the evidence

currently of record.’” Id. (citing 20 C.F.R. §§ 404.970(b), 416.1470(b)); Ashley, 707 F.

App’x at 944 (citing Washington v. Comm’r Soc. Sec., 806 F.3d 1317, 1320 (11th Cir.

2015)). New evidence is considered material and therefore warranting a remand if

“a reasonable possibility exists that the evidence would change the administrative

result.” Washington v. Soc. Sec. Admin., Comm’r, 791 F. App’x 871, 876 (11th Cir.

2019) (quoting Washington, 806 F.3d at 1321). In addition, the new evidence must

not be cumulative of other evidence of record. Ashley, 707 F. App’x at 943-44.

Finally, evidence is considered “‘chronologically relevant’ if it relates to the period

on or before the date of the ALJ’s hearing decision.” Washington, 791 F. App’x at




                                           10
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 11 of 17 PageID 679




876 (quoting 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5)). “[W]hen the Appeals

Council erroneously refuses to consider evidence, it commits legal error and remand

is appropriate.” Washington, 806 F.3d at 1321 (citations omitted).

       Here, Plaintiff submitted evidence to the Appeals Council from Lee Memorial

Health System dated November 8, 2018, through November 28, 2018. (Tr. at 2, 39-

72). The evidence is clearly “new” because the records submitted to the Appeals

Council were not part of the administrative record before the ALJ. See Rodriguez v.

Comm’r of Soc. Sec., No. 8:19-cv-753-T-MAP, 2020 WL 3567300, at *4 (M.D. Fla.

July 1, 2020) (finding that the evidence submitted to the Appeals Council was “new”

because they were not included in the administrative record).

       The Appeals Council denied Plaintiff’s request for review. (Tr. at 1-9).

Regarding the new evidence, the Appeals Council determined that the medical

evidence dated November 8, 2018, did “not show a reasonable probability that it

would change the outcome of the decision” and, therefore, declined to exhibit the

evidence. (Id. at 2). Additionally, the Appeals Council declined to exhibit the

evidence dated November 28, 2018, because the evidence did “not relate to the

period at issue.” (Id.).

       As to the records dated November 28, 2018, the Court finds that the Appeals

Council erroneously refused to consider the evidence. Specifically, as Plaintiff points

out, the evidence contains the results of an x-ray dated November 14, 2018, and an

MRI dated November 21, 2018. (Tr. at 65-66). Defendant appears to concede that

the MRI was taken on November 21, 2018. (Doc. 28 at 56-57). As noted above,


                                          11
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 12 of 17 PageID 680




evidence is considered “‘chronologically relevant’ if it relates to the period on or

before the date of the ALJ’s hearing decision.” Washington, 791 F. App’x at 876

(quoting 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5)). The ALJ issued his

unfavorable decision on November 26, 2018. (Tr. at 15-34). Because the diagnostic

imaging discussed was performed before the date of the ALJ’s decision, the

diagnostic imaging would clearly relate to the period on or before the date of the

ALJ’s decision. See Washington, 791 F. App’x at 876. Thus, although the records are

dated November 28, 2018, they are chronologically relevant because they discuss the

results of an MRI and x-ray performed during the relevant period. See id.

      Moreover, the Eleventh Circuit has held that medical opinions based on

treatment that occurred after the date of the ALJ’s decision may be chronologically

relevant if the records relate back to the relevant period of the decision. Washington

v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1322-23 (11th Cir. 2015). For example,

in Washington v. Commissioner of Social Security, the Eleventh Circuit concluded that a

medical opinion based on treatment after the ALJ’s decision was chronologically

relevant because (1) the opinion was based on the plaintiff’s description of his mental

health symptoms during the relevant period, (2) the evaluating psychologist reviewed

the plaintiff’s treatment records from the relevant period, and (3) there was no

evidence that plaintiff’s mental health declined since the decision. Id. at 1319, 1322-

23.

      Here, the opinion evidence dated after the ALJ’s decision was clearly based on

Plaintiff’s impairments as they existed during the relevant time frame because the


                                           12
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 13 of 17 PageID 681




diagnostic imaging discussed was performed during the relevant time period. (See

Tr. at 65-66). This finding is bolstered by the fact that the records are dated a mere

two days after the ALJ’s decision. (See Tr. at 53-72). Additionally, because the

results are a part of the records themselves, the records demonstrate that the doctor

reviewed the results of the diagnostic imaging as part of the November 28, 2018

follow-up visit. (See id.). Finally, the records explicitly state that Plaintiff’s health

had not changed since her last visit and that she had not had a recent fall or injury.

(Id. at 61-62). Thus, there is no evidence that Plaintiff’s conditions worsened during

the two days between the ALJ’s decision and the date of the medical records. (See

id.). In light of this, the Court finds that the evidence dated November 28, 2018,

indisputably relates back to the relevant period and is, therefore, chronologically

relevant. See Washington, 791 F. App’x at 876. Thus, the Court finds that the

Appeals Council erred in finding that the evidence was not chronologically relevant,

and remand is warranted. See Washington, 806 F.3d at 1321 (citations omitted).

       Furthermore, the Court is not persuaded by Defendant’s argument that

remand is not warranted because the November 28, 2018 records are not material.

(See Doc. 28 at 57). The Appeals Council did not articulate this as a basis to decline

to consider the November 28, 2018 evidence. (See Tr. at 2). The Eleventh Circuit

has held that “a court may not accept . . . counsel’s post hoc rationalizations for

agency actions.” Baker v. Comm’r of Soc. Sec., 384 F. App’x 893, 896 (11th Cir. 2010)

(citation omitted). Instead, “[i]f an action is to be upheld, it must be upheld on the




                                             13
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 14 of 17 PageID 682




same bases articulated in the agency’s order.” Id. (citation omitted). Thus, the Court

declines to accept Defendant’s post hoc arguments. See Cryder v. Comm’r of Soc. Sec.,

No. 6:16-cv-00605-41TBS, 2017 WL 3381712, at *1 (M.D. Fla. Aug. 7, 2017) (citing

Baker, 384 F. App’x at 896 for the proposition that the Court cannot accept the

Commissioner’s post hoc realization for the Appeals Council’s decision to deny the

plaintiff’s request for review).

       Nevertheless, even if the Court were to consider whether the new evidence

was material or cumulative, the Court would find remand warranted. First, the

evidence is not cumulative as there was no diagnostic imaging related to Plaintiff’s

leg and back pain in the record before the ALJ. Indeed, the ALJ highlighted the lack

of such evidence at both the hearing and in the decision. (See Tr. at 21, 30, 110).

Accordingly, the Court cannot find the evidence cumulative. See Caulder v. Bowen,

791 F.2d 872, 877 (11th Cir. 1986) (concluding that evidence is not cumulative when

it contains the only medical evaluation of a possible cause of back and leg pain).

       Likewise, the Court finds that the evidence is material because it directly

relates to unfavorable findings made by the ALJ. (See Tr. at 21, 30). Specifically, the

ALJ relied, at least in part, on the lack of diagnostic imaging to find that Plaintiff’s

leg and back pain was not severe. (Id. at 21). Had the ALJ found Plaintiff’s leg and

back pain “severe,” a distinct possibility remains that the ALJ would have imposed

additional limitations related to this impairment on Plaintiff. For example, the new

evidence opined that Plaintiff should “avoid frequent bending, lifting and twisting

motions.” (Id. at 71). Plaintiff’s RFC, however, permits similar motions at a


                                            14
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 15 of 17 PageID 683




frequent amount. (Id. at 26). Thus, had the ALJ had the benefit of this medical

evidence a reasonable probability exists that the RFC would have differed, and the

administrative outcome could have changed. See Washington, 791 F. App’x at 876.

      A finding of materiality is further bolstered by the ALJ’s findings in the RFC

narrative. (See Tr. at 26-32). In the RFC narrative, the ALJ noted that Plaintiff

alleged, inter alia, leg and back pain. (Id. at 27). Yet, the ALJ determined that

Plaintiff’s allegations are not supported by the medical evidence, in part, because

“the objective medical studies and clinical examination findings do not fully

corroborate the claimant’s alleged symptoms” and because Plaintiff continually

failed to follow up with the recommended diagnostic imaging. (Id. at 30). Because

Plaintiff ultimately obtained diagnostic imaging related to her leg and back pain,

there is a reasonable probability that the outcome of the administrative decision

would change. See Washington, 791 F. App’x at 876.

      As to the medical evidence dated November 8, 2018, it appears that the

Appeals Council considered the materiality of this evidence separate and apart from

the evidence dated November 28, 2018. (See Tr at 2). As noted above, however, the

Appeals Council erroneously declined to consider the evidence dated November 28,

2018, based solely on the date of the evidence. (See id.). Because the Appeals

Council did not consider the materiality of the November 28, 2018 evidence, the

Court cannot determine what, if any, effect that analysis may have had on the

Appeals Council’s finding that the November 8, 2018 evidence was not material.

Rather, the distinct possibility exists that had the Appeals Council considered the


                                          15
      Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 16 of 17 PageID 684




  materiality of the November 8, 2018 evidence in conjunction with the November 28,

  2018 evidence, the Appeals Council may have determined the new evidence as a

  whole was material. Thus, because the Court remands the action for the

  Commissioner to consider the new evidence in conjunction with all the evidence in

  the record, see Washington, 806 F.3d at 1323, the Court finds that any ruling on

  whether the Appeals Council properly declined to consider the November 8, 2018

  evidence premature at this time.

VI.        Conclusion

           Upon consideration of the parties’ submissions and the administrative record,

  the Court finds that the Appeals Council erroneously refused to consider the

  evidence dated November 28, 2018. Accordingly, the Court ORDERS that:

           1.    The decision of the Commissioner is REVERSED AND REMANDED

                 pursuant to sentence four of 42 U.S.C. § 405(g).

           2.    On remand, the Commissioner must:

                 Properly consider the new evidence in conjunction with all
                 other evidence in the record.

           3.    The Court suspends application of Local Rule 7.01 in this action. A

                 motion for fees and costs must be filed as a single motion requesting a

                 determination of both entitlement and amount. If Plaintiff prevails on

                 remand, Plaintiff must comply with the November 14, 2012 Order

                 (Doc. 1) in Case Number 6:12-mc-124-Orl-22.




                                             16
Case 2:20-cv-00010-MRM Document 30 Filed 07/26/21 Page 17 of 17 PageID 685




      4.    The Clerk of Court is directed to enter judgment accordingly, to

            terminate any pending motions and deadlines, and to close the case.

      DONE AND ORDERED in Fort Myers, Florida on July 26, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        17
